PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/338,473
Filing Date: 30 Mar 2019
Appellant(s): SEKISUI CHEMICAL CO., LTD.



__________________
Lee Cheng
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2 May 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2 December 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
Claims 1-8, 10-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2013/0149503 (hereinafter “Yamamoto”).Regarding claims 1-4 	Yamamoto teaches an intermediate (interlayer) film for laminated glass comprising a first surface layer (second layer), a second surface layer (third layer), and an intermediate layer (first layer) provided between the first surface layer and the second surface layer (abstract, paragraph [0013], and Figure 1a), which corresponds to the claimed features requiring: (1) the second layer being disposed on a first surface side of the first layer; and (2) the third layer being disposed on a second surface side of the first layer at the opposite side of the first surface side of the first layer. 	Yamamoto teaches each of the first surface layer (second layer), the second surface layer (third layer), and the intermediate layer (first layer) contains a thermoplastic resin and a plasticizer (paragraph [0041]). 	Yamamoto illustrates the interlayer film 1, 51 has one end 1a, 51a and another end 1b, 51b being at the opposite side of the one end 1a, 51a, the other end 1b, 51b having a thickness larger than a thickness of the one end 1a, 51a (Figures 1a and 3). 	Yamamoto teaches the thickness of the first and second surface layers (second and third layers, respectfully) each preferably have a lower limit minimum thickness of 0.2 mm, more preferably 0.3 mm, and an upper limit maximum thickness of 1 mm, and more preferably 0.8 mm (paragraph [0064]). 	Yamamoto teaches the thickness of the intermediate layer (first layer) has a lower limit minimum thickness of 0.1 mm (100 µm), more preferably 0.2 mm, and an upper limit maximum thickness of 0.8 mm, more preferably 0.6 mm (paragraph [0065]), which yields a minimum thickness of the intermediate layer (first layer) being 100 µm, falling within the claimed range. 	The ranges above for the thicknesses of the first surface layer (second layer), the second surface layer (third layer), and the intermediate layer (first layer) yield a thickness of the intermediate film having a lower limit minimum thickness of 0.5 mm, more preferably 0.8 mm, and an upper limit maximum thickness of 2.8 mm, more preferably 2.2 mm, which corresponds to the preferred ranges disclosed by Yamamoto in paragraph [0063]. 	The parameters above have been used to determine the values for each of ratio A and ratio B for each of the “preferred” and “more preferred” values.   	For the preferred values: (1) the lower limit minimum thickness values for the intermediate layer (first layer), the first surface layer (second layer), and the second surface layer (third layer) are each 0.1 mm, 0.2 mm, and 0.2 mm, respectfully.  These values yield a lower limit minimum thickness of 0.5 mm for the entire interlayer film. And (2) the upper limit maximum thickness values for the intermediate layer (first layer), the first surface layer (second layer), and the second surface layer (third layer) are each 0.8 mm, 1 mm, and 1 mm, respectfully.  These values yield an upper limit maximum thickness of 2.8 mm for the entire interlayer film.  Ratio A for these preferred values is (0.1 mm / 0.5 mm) 0.2, and ratio B for these values is (0.8 mm / 2.8 mm) ~0.2857, which corresponds to ratio B being 1.43 times ratio A, which falls within the claimed range for the parameter when the wedge angle ranges from 0.1 to 0.5 mrad. 	For the more preferred values: (3) the lower limit minimum thickness values for the intermediate layer (first layer), the first surface layer (second layer), the second surface layer (third layer) are each 0.2 mm, 0.3 mm, and 0.3 mm, respectfully.  These values yield a lower limit minimum thickness of 0.8 mm for the entire interlayer film. And (4) the upper limit maximum thickness values for the intermediate layer (first layer), the first surface layer (second layer), and the second surface layer (third layer) are each 0.6 mm, 0.8 mm, and 0.8 mm, respectfully.  These values yield an upper limit maximum thickness of 2.2 mm for the entire interlayer film.  Ratio A for these preferred values is (0.2 mm / 0.8 mm) 0.25, and ratio B for these values is (0.6 mm / 2.2 mm) ~0.2727, which corresponds to ratio B being 1.091 times ratio A, which falls within the claimed range for the parameter when the wedge angle is more than 0.5 mrad. 	Yamamoto teaches to suppress double images, the wedge angle of the intermediate (interlayer) film is preferably 0.2 to 0.7 mrad (paragraph [0061]), which falls within/overlaps the claimed ranges.  It is noted that Yamamoto does not explicitly a wedge angle for each of the aforementioned “preferred” and “more preferred” embodiments.  However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to determine an appropriate wedge angle for each of the “preferred” and “more preferred” embodiments listed above within the preferred 0.2 to 0.7 mrad wedge angle range to yield a laminated glass which suppresses the undesired double image optical problem to which Yamamoto is faced. 	Yamamoto teaches a content of the plasticizer in the intermediate layer (first layer) relative to 100 parts by weight of the thermoplastic resin in the intermediate layer (first layer) is larger than a content of the plasticizer in the first surface layer (second layer) relative to 100 parts by weight of the thermoplastic resin in the first surface layer (second layer) (paragraph [0015]).Regarding claims 5 and 11 	In addition, Yamamoto teaches each of the first surface layer (second layer) 2, and the second surface layer (third layer) 3 have a minimum thickness of 0.3 mm (300 µm) (paragraph [0064]), which corresponds to a total minimum thickness of the second layer and the third layer being 600 µm.  Each of these thicknesses fall within their respective claimed ranges.Regarding claim 6 	In addition, Yamamoto illustrates the intermediate (interlayer) film 1, 51 has a portion with a sectional shape in a thickness direction of a wedge-like shape (Figures 1a and 3).Regarding claims 7, 8, and 10 	In addition, Yamamoto teaches the thermoplastic resins used in the first surface layer (second layer), the second surface layer (third layer), and the intermediate layer (first layer) include a polyvinyl acetal resin, where a plasticizer is included with the polyvinyl acetal resin (paragraph [0041]). 	Yamamoto teaches an amount of a hydroxyl group in the polyvinyl acetal resin contained in each of the first surface layer (second layer) and the second surface layer (third layer) is preferably higher than the amount of a hydroxyl group in the polyvinyl acetal resin contained in the intermediate layer (first layer) (paragraph [0014]). 	Yamamoto also teaches a content of the plasticizer in the intermediate layer (first layer) relative to 100 parts by weight of the thermoplastic resin in the intermediate layer (first layer) is larger than a content of the plasticizer in the second surface layer (third layer) relative to 100 parts by weight of the thermoplastic resin in the second surface layer (third layer) (paragraph [0015]).Regarding claim 12 	In addition, Yamamoto teaches the intermediate film is preferably used in a laminated glass serving as a head-up display (HUD) (paragraph [0103]).Regarding claim 13 	In addition, Yamamoto teaches a laminated glass 21 comprising a first lamination glass member 22, a second lamination glass member 23, and the aforementioned intermediate (interlayer) film 1 being arranged between the first lamination glass member 22 and the second lamination glass member 23 (paragraphs [0095] – [0099], and Figure 6).Regarding claims 16-18  	As previously mentioned, Yamamoto teaches the thickness of the first and second surface layers (second and third layers, respectfully) each preferably range from 0.001 mm to 1 mm, more preferably range from 0.2 mm to 0.8 mm, and still more preferably range from 0.3 mm to 0.8 mm (paragraph [0064]). 	Yamamoto teaches the thickness of the intermediate layer (first layer) preferably ranges from 0.1 mm to 0.8 mm, more preferably ranges from 0.2 mm to 0.6 mm, and still more preferably ranges from 0.2 mm to 0.3 mm (paragraph [0065]). 	The ranges above for the thicknesses of the first surface layer (second layer), the second surface layer (third layer), and the intermediate layer (first layer) yield a thickness of the intermediate film preferably ranges from 0.102 mm to 2.8 mm, more preferably ranges from 0.6 mm to 2.2 mm, and still more preferably ranges from 0.8 to 1.9 mm, which corresponds to the preferred ranges disclosed by Yamamoto in paragraph [0063]. 	The parameters above have been used to determine the values for each of ratio A and ratio B for each of the “preferred” and “more preferred” values.   	A value between the preferred, more preferred, and most preferred values results in: (5) the lower limit minimum thickness values for the intermediate layer (first layer), the first surface layer (second layer), and the second surface layer (third layer) are 0.15 mm, 0.25 mm, and 0.25 mm, respectfully.  These values yield a lower limit minimum thickness of 0.65 mm for the entire interlayer film. And (6) the upper limit maximum thickness values for the intermediate layer (first layer), the first surface layer (second layer), and the second surface layer (third layer) are each 0.7 mm, 0.9 mm, and 0.9 mm, respectfully.  These values yield an upper limit maximum thickness of 2.3 mm for the entire interlayer film.  Ratio A for these values is (0.15 mm / 0.65 mm) ~0.231, and ratio B for these values is (0.7 mm / 2.3 mm) ~0.304, which corresponds to ratio B being ~1.32 times ratio A, which falls within the claimed ranges in claims 16 and 17 for the parameter when the wedge angle ranges from 0.1 to 0.5 mrad. 	For the more preferred values: (7) the lower limit minimum thickness values for the intermediate layer (first layer), the first surface layer (second layer), the second surface layer (third layer) are each 0.2 mm, 0.2 mm, and 0.2 mm, respectfully.  These values yield a lower limit minimum thickness of 0.6 mm for the entire interlayer film. And (8) the upper limit maximum thickness values for the intermediate layer (first layer), the first surface layer (second layer), and the second surface layer (third layer) are each 0.6 mm, 0.8 mm, and 0.8 mm, respectfully.  These values yield an upper limit maximum thickness of 2.2 mm for the entire interlayer film.  Ratio A for these more preferred values is (0.2 mm / 0.6 mm) ~0.33, and ratio B for these values is (0.6 mm / 2.2 mm) ~0.27, which corresponds to ratio B being ~0.82 times ratio A, which falls within the claimed ranges in claims 16 and 18 for the parameter when the wedge angle is more than 0.5 mrad.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2015/0168619 (hereinafter “Ohmoto”).Regarding claims 14 and 15 	The limitations for claim 1 have been set forth above. In addition, Yamamoto does not explicitly teach at least one of the intermediate layer (first layer), first surface layer (second layer), and second surface layer (third layer) comprises: a heat shielding compound selected from the group consisting of a phthalocyanine compound, a naphthalocyanine compound, and an anthracyanine compound; or metal oxide particles. 	Ohmoto teaches an interlayer film for laminated glass which is high in heat shielding properties, which comprises a thermoplastic resin and plasticizer (abstract; and paragraphs [0047] and [0048]).  Ohmoto teaches the resin layers in the interlayer film preferably contain a heat shielding compound or a compound capable of absorbing infrared rays, where examples of the heat shielding compound include heat shielding particles such as metal oxide particles, at least one kind of ingredient among a phthalocyanine compound, a naphthalocyanine compound and an anthracyanine compound, and the like (paragraph [0049]). 	Yamamoto and Ohmoto are analogous inventions in the field of interlayer films for laminated glass.  It would have been obvious to one skilled in the art at the time of the invention to modify the at least one of the intermediate layer (first layer), first surface layer (second layer), and second surface layer (third layer) of Yamamoto with the heat shielding compounds (including metal oxide particles, a phthalocyanine compound, a naphthalocyanine compound, and/or an anthracyanine compound) of Ohmoto to improve the heat shielding properties of the interlayer film.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 1 above, and further in view of United States Patent Number 5,812,332 (hereinafter “Freeman”).Regarding claim 19 	The limitations for claim 1 have been set forth above.  In addition, Yamamoto does not explicitly teach the interlayer film for laminated glass has a uniform-thickness part. 	Freeman teaches a windshield for a head-up display system comprising an interlayer disposed between two glass sheets, where the interlayer may be tapered in its thickness in such a way that the outer major surfaces of the windshield are non-parallel in a selected area and are generally parallel in an area outside of the selected area (abstract and column 3, line 62 through column 4, line 10). Freeman teaches an embodiment where the interlayer 336 has a varying thickness (being wedge shaped) in an area 337, and has a constant thickness in each of two different other areas 342, 344 which surround the aforementioned area 337 (Figure 5 and column 9, lines 24-42), which corresponds to an interlayer film for laminated glass having a uniform-thickness part. Freeman teaches when the glass plies and the interlayer having the tapered section are assembled and laminated to form a unitary structure, the opposing major surfaces of the laminate are non-parallel in the area of the tapered section and offset at a predetermined angle in the vicinity of the tapered section. The windshield in use is positioned relative to a display system such that the images generated by light rays from the display source reflected off the non-parallel opposing major surfaces of the windshield or laminate are substantially superimposed over or parallel to each other such that double imaging is reduced if not eliminated, while the remaining sections of the windshield have the outer major surfaces substantially parallel to one another to eliminate or minimize optical distortion of objects viewed through the remaining area of the windshield (column 4, lines 27-42). 	Yamamoto and Freeman are analogous inventions in the field of interlayers for laminated glass used in a head-up display system. It would have been obvious to one skilled in the art at the time of the invention to modify the thickness profile of the interlayer film of Yamamoto with the thickness profile including the tapered and constant thickness sections disclosed by Freeman to prevent double imaging from occurring in the area of display, while also eliminating or minimizing optical distortion of objects viewed through the remaining area of the windshield.


(2) Response to Argument 	EXAMINER’S NOTE:
As an initial matter, the Examiner would like to provide the following figure and analysis in hopes of simplifying the scope of the 8th paragraph in the body of claim 1. 
    PNG
    media_image2.png
    213
    512
    media_image2.png
    Greyscale

ratio B = T1 / T2
ratio A = T3 / T4, where  	T1, T2, T3, and T4 are each thicknesses of the entire interlayer film or the first layer at their respectively illustrated ends.
Relevant Limitations – 
Condition (1) – ratio B / ratio A is 1.1 to 1.7 when θ (wedge angle) is 0.1 to 0.5 mrad; and
Condition (2) – ratio B / ratio A is 0.8 to 1.1 when θ is more than 0.5 mrad.
APPELLANT’S ARGUMENT (1):  On page 7 from the Appeal Brief filed on 2 May 2022 (hereinafter “the Appeal Brief”), the Appellant argued Yamamoto fails to teach or suggest the claimed limitations from the 8th paragraph in claim 1 requiring “ratio B of a thickness of the first layer at the other end to a thickness of the interlayer film at the other end being 1.1 times or more and 1.7 times or less than a ratio A of a thickness of the first layer at the one end to a thickness of the interlayer film at the one end when the wedge angle is 0.1 mrad or more and 0.5 mrad or less, and the ratio B being 0.8 times or more and 1.1 times or less than the ratio A when the wedge angle is more than 0.5 mrad.”   	The Appellant further specified this position by stating (on pages 9 and 10 from the Appeal Brief) that the set of “preferred values (1) and (2)” results in a difference of the thickness of the interlayer from the one end (thinner end) to the thickness of the other end (thicker end) being relatively larger than the set of “more preferred values (3) and (4)” and due to this, the “preferred values (1) and (2)” requires a larger wedge angle than the wedge angle required for the “more preferred values (3) and (4)” which has a relatively smaller change of thickness from the one end (thinner end) to the other end (thicker end).
EXAMINER’S RESPONSE (1): The Appellant’s argument is predicated on a faulty premise.  This premise is that the length of the intermediate film (distance from the one or thinner end to the other or thicker end) from Yamamoto is constant throughout each and every embodiment taught by Yamamoto.  This assumption is not supported by the teachings of Yamamoto. 	The Examiner agrees if the length of the intermediate film was constant between different embodiments, a larger thickness difference would require a larger wedge angle to accommodate such a change in thickness within the same distance or length.  However, Yamamoto fails to teach or suggest such a requirement.  As is noted by the Appellant, Yamamoto teaches (in paragraph [0063]) the length of the intermediate film (distance from the one or thinner end to the other or thicker end) is represented by variable “X,” which provides evidence that the length of the intermediate film is not constant throughout, but may be representative of a myriad of alternatives. 	Moreover, under the “EXAMINER’S NOTE” heading above, condition (1) and condition (2) are used to simplify the scope of the limitations in question.  It is noted in order for the claim to be unpatentable over the prior art, the prior art only needs to satisfy one of these conditions.  Each of the “preferred values (1) and (2)” and “more preferred values (3) and (4),” as detailed in the rejection of record, independently meet one of the conditions highlighted above.  As an additional matter, the Examiner also noted Yamamoto’s teaching that the wedge angle is preferably 0.2 to 0.7 mrad, which overlaps the wedge angles in each of condition (1) and condition (2).  Therefore, at least claim 1 is considered to be obvious over Yamamoto for at least these reasons.
APPELLANT’S ARGUMENT (2):  On pages 10-12 from the Appeal Brief, Yamamoto fails to teach, suggest or recognize the significance and technical meaning of controlling the relationship between a wedge angle and thicknesses, which is evidenced by the Examples, all of which are outside the range of the present invention.   	Therefore, Yamamoto teaches away from the present invention, and the superior effects that are exerted by the claimed subject matter could not have been expected from Yamamoto.
EXAMINER’S RESPONSE (2):  A person having ordinary skill in the art would have readily recognized that the wedge angle directly affects the change in the thickness of the interlayer film, and the selection of the wedge angle used is disclosed as being optimized to prevent double images.  See paragraph [0061] from Yamamoto, which is part of the rejection of record.  Additionally, the superior effects highlighted by the applicant (paragraph [0023] from the Pre-Grant Publication of the instant application (US 2020/0039188)) includes the suppression of double images, which is an identical effect recognized by Yamamoto, as noted above. 	It has been held that the prior art need not recognize additional benefits recognized by the inventor to have rendered the claim obvious (Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009)).  The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. MPEP § 2123(I). 	Moreover, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  MPEP § 2123(II).
APPELLANT’S ARGUMENT (3):  On page 13 from the Appeal Brief, the Examiner’s position regarding the preferred values and more preferred values relies on impermissible hindsight.   	Moreover, the Examiner’s logic is flawed because a larger wedge angle is required with preferred values (1) and (2) compared to the wedge angle required with more preferred values (3) and (4).
EXAMINER’S RESPONSE (3): In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the [Appellant's] disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The Examiner respectfully submits the rejection of record relies upon the teachings of Yamamoto to reject the claims and does not include knowledge gleaned only from the Appellant’s disclosure.
 	In response to the Appellant’s presumption that the Examiner’s logic is flawed, this argument has been previously presented and addressed in EXAMINER’S RESPONSE (1), which is incorporated herein.
APPELLANT’S ARGUMENT (4):  On page 13 from the Appeal Brief, the additional reliance upon Freeman and/or Ohmoto to reject dependent claims 14, 15, and/or 19 fails to remedy the alleged deficiencies of Yamamoto, as discussed above.
EXAMINER’S RESPONSE (4): The alleged deficiencies noted by the Appellant have been addressed and dependent claims 14, 15, and 19 are considered to be obvious over the prior art for at least the same reasons.




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        
Conferees:

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.